DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2013/0307913 A1)  in view of Tanoue et al. (US 2008/0047463 A1).
As related to independent claim 1, Kawashima et al. teaches an actinic radiation-curable inkjet ink, comprising a linear styrene (meth)acrylic acid ester copolymer dissolved in an actinic radiation polymerizable compound (Kawashima et al. – Page 17, Paragraph 149 – Page 18, Paragraph 153 and Page 20, Paragraphs 186-194), and a content of the styrene (meth)acrylic acid ester copolymer is 1 to 50wt% based on a total mass of the actinic radiation-curable inkjet ink (Kawashima et al. – Page 21, Paragraphs  205-209). Kawashima et al. does not specifically teach the softening point, however, Tanoue et al. teaches an actinic radiation-curable inkjet ink, comprising a linear styrene (meth)acrylic acid ester copolymer dissolved in an actinic radiation polymerizable compound (Tanoue et al. – Page 2, Paragraphs 21-32) and specifically teaches wherein the styrene (meth)acrylic acid ester copolymer has a softening point of 30 to 120°C (Tanoue et al. – Page 2, Paragraphs 31-32) and a content of the styrene (meth)acrylic acid ester copolymer is 1 to 50wt% based on a total mass of the actinic radiation-curable inkjet ink (Tanoue et al. – Page 2, Paragraphs 28-32).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the characteristics of the copolymer of Kawashima et al. to include the specific softening point as taught by Tanoue et al. in an effort to provide common characteristics of copolymers used in actinic radiation-curable inkjet ink to include commercially available as well as specific for obtaining a wide range of color reproduction (Tanoue et al. – Page 1, Paragraph 14 and Page 2, Paragraph 30).
As related to dependent claim 2, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the content of the styrene (meth)acrylic acid ester copolymer is 2 to 30wt% based on the total mass of the actinic radiation-curable inkjet ink (Kawashima et al. – Page 21, Paragraphs 205-209 and Tanoue et al. – Page 2, Paragraph 31).
As related to dependent claim 3, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the styrene (meth)acrylic acid ester copolymer has a weight average molecular weight (Mw) of 1,000 to 40,000 g/mol (Tanoue et al. – Page 2, Paragraphs 21-22).
As related to dependent claim 4, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the styrene (meth)acrylic acid ester copolymer has a glass transition point of 10 to 60°C (Tanoue et al. – Page 2, Paragraphs 31-32).
As related to dependent claim 5, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the styrene (meth)acrylic acid ester copolymer has an acid value of 60 mgKOH/g or less (Tanoue et al. – Page 2, Paragraphs 21-22).
As related to dependent claim 6, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the styrene (meth)acrylic acid ester copolymer is a random copolymer (Kawashima et al. – Page 20, Paragraphs 184-194 and Tanoue et al. – Page 3, Paragraph 38).
As related to dependent claim 7, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the actinic radiation-curable inkjet ink comprises a plurality of the styrene (meth)acrylic acid ester copolymers each having a different softening point by 5°C or more (Kawashima et al. – Page 19, Paragraph 176 – Page 20, Paragraph 194 and Page 31, Paragraph 326).
As related to dependent claim 8, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach a solvent phase of the actinic radiation-curable inkjet ink is a mixture of at least two monomers that include at least one monomer selected from a monofunctional monomer and a difunctional monomer, and at least one monomer selected from a difunctional monomer and a trifunctional monomer (Kawashima et al. – Page 17, Paragraph 149 – Page 18, Paragraph 162).
As related to dependent claim 9, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the ink comprising a crystalline resin (Kawashima et al. – Page 20, Paragraphs 187 – 194).
As related to dependent claim 10, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the ink comprising a gelling agent (Kawashima et al. – Page 29, Paragraph 302).
As related to dependent claim 11, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the ink comprising a colorant (Kawashima et al. – Page 25, Paragraphs 248-259 and Tanoue et al. – Page 1, Paragraph 10).
As related to dependent claim 12, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach a water content based on the total mass of the actinic radiation-curable inkjet ink is 30wt% or less (Tanoue et al. – Page 2, Paragraphs 21-28).
As related to dependent claim 13, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach an image forming method, comprising: ejecting, from an inkjet head, the actinic radiation-curable inkjet ink; and irradiating, with an actinic radiation, the actinic radiation-curable inkjet ink ejected from the inkjet head and attached to a recording medium (Kawashima et al. – Page 1, Paragraphs 1-3 and Tanoue et al. – Page 1, Paragraphs 5-14).
As related to further dependent claim 14, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the ejecting is ejecting, from the inkjet head, the actinic radiation-curable inkjet ink adjusted to have a temperature equal to or higher than a temperature lower by 60°C than the softening point of the styrene (meth)acrylic acid ester copolymer (Kawashima et al. – Page 31, Paragraphs 340-342 and Tanoue et al. – Page 2, Paragraphs 31-32).
As related to further dependent claim 15, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the ejecting is ejecting the actinic radiation-curable inkjet ink from the inkjet head such that the actinic radiation-curable inkjet ink lands on a surface of a recording medium or a surface of an intermediate transfer member, and a temperature of the surface of the recording medium or the surface of the intermediate transfer member on which the actinic radiation-curable inkjet ink lands is adjusted to a temperature equal to or lower than a temperature lower by 40°C than the softening point of the styrene (meth)acrylic acid ester copolymer (Kawashima et al. – Page 31, Paragraphs 340-342 and Tanoue et al. – Page 2, Paragraphs 31-32).
As related to further dependent claim 16, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the actinic radiation is electron beams or ultraviolet light (Kawashima et al. – Page 32, Paragraphs 360-364).
As related to dependent claim 17, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach an image forming apparatus, comprising: an inkjet head that ejects the actinic radiation-curable inkjet ink; and an actinic radiation irradiator that irradiates, with an actinic radiation, the actinic radiation-curable inkjet ink ejected from the inkjet head and attached to a recording medium  (Kawashima et al. – Page 1, Paragraphs 1-3 and Page 32, Paragraphs 360-364).
As related to further dependent claim 18, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the inkjet head ejects the actinic radiation-curable inkjet ink adjusted to have a temperature equal to or higher than a temperature lower by 60°C than the softening point of the styrene (meth)acrylic acid ester copolymer (Kawashima et al. – Page 31, Paragraphs 340-342 and Tanoue et al. – Page 2, Paragraphs 31-32).
As related to further dependent claim 19, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the image forming apparatus comprises a temperature adjuster that adjusts a temperature of a surface of a recording medium or a surface of an intermediate transfer member on which the actinic radiation-curable inkjet ink ejected from the inkjet head lands to a temperature equal to or lower than a temperature 35 lower by 40°C than the softening point of the styrene (meth)acrylic acid ester copolymer (Kawashima et al. – Page 31, Paragraphs 340-342 and Tanoue et al. – Page 2, Paragraphs 31-32).
As related to further dependent claim 20, the combination of Kawashima et al. and Tanoue et al. remains as applied above and continues to teach the actinic radiation irradiator performs irradiation with electron beams or ultraviolet light  (Kawashima et al. – Page 32, Paragraphs 360-364).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura et al. (US 6,114,411 A) teaches an actinic radiation-curable inkjet ink, comprising a linear styrene (meth)acrylic acid ester copolymer dissolved in an actinic radiation polymerizable compound.  IFTIME et al. (US 2010/0086701 A1) teaches an actinic radiation-curable inkjet ink, comprising a linear styrene (meth)acrylic acid ester copolymer dissolved in an actinic radiation polymerizable compound.  Aoyama (US 2012/0200633 A1) teaches an actinic radiation-curable inkjet ink, comprising a linear styrene (meth)acrylic acid ester copolymer dissolved in an actinic radiation polymerizable compound wherein the polymer has a glass transition of 40-80°C.  Takabayashi et al. (US 2014/0333704 A1) teaches an actinic radiation-curable inkjet ink, comprising a linear styrene (meth)acrylic acid ester copolymer dissolved in an actinic radiation polymerizable compound.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853